UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4038



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAWRENCE LEO HAWKINS, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-04-60)


Submitted:   March 29, 2006                   Decided:   May 25, 2006


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Edgar Demps, J. EDGAR DEMPS, P.L.L.C., Portsmouth, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, William D. Muhr, Assistant United States Attorneys,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lawrence Leo Hawkins, Jr., appeals his conviction for

possession with intent to distribute cocaine base, in violation of

21   U.S.C.     §   841(a)(1),   (b)(1)(B)(iii)    (2000),     and     felon    in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000).*    He asserts that the district court erred in denying in

part his motion to suppress evidence.                  We have reviewed the

parties' briefs, the joint appendix, the transcript of the district

court's ruling from the bench, and the court's order partially

denying the suppression motion.          Finding no reversible error, we

affirm.

              The record provides sufficient support for the district

court’s conclusion that Hawkins voluntarily consented to the search

of his hotel room and vehicle.           See United States v. Mendenhall,

446 U.S. 544, 558 (1980) (finding that courts should consider age,

maturity, and intelligence of defendant in determining whether

consent to search was voluntary); United States v. Lattimore, 87

F.3d 647, 650 (4th Cir. 1996) (en banc) (noting that “conditions

under which the consent to search was given” are relevant).                    We

reject Hawkins’ argument that his encounter with law enforcement

officials amounted to a seizure under the Fourth Amendment.                    See

Ornelas    v.   United   States,   517   U.S.   690,    699   (1996)   (stating



      *
      Hawkins apparently waived his right to challenge his sentence
on appeal. J.A. 120.

                                    - 2 -
standard of review for denial of motion to suppress); Florida v.

Bostick,    501   U.S.    429,   436-37      (1991)   (providing    standard    to

determine whether police-citizen encounter amounts to seizure);

United States v. Weaver, 282 F.3d 302, 309-10 (4th Cir. 2002)

(same). Finally, as to the storage facility, the court granted the

motion to suppress the firearm found during the search.                  Hawkins

points to no other incriminating evidence that was found during the

search of the storage facility. We thus conclude that the district

court did not err in finding that Hawkins voluntarily consented to

the search of his hotel room and automobile, and in denying in part

his motion to suppress.

            Accordingly, we affirm Hawkins’ conviction.                  We deny

Hawkins’ motion for substitute counsel, and his request to file a

pro se supplemental brief.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and     argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                       - 3 -